:      •                 $uP£M CnuiTOfMM f)PPM5
\MWhii\ido\kn                 Ausmliims-wt                    q^mi,
                                                                   (ftp
1/1                                   *                               °y




     I Ufllff M [ioldm butM\t ciiuitt d MmlMMs^Ma
     fia cutis ofallne'ces^nmldcuMnhjdh'bhh -/htf^fry
     (Ajf-fh 4he /jDuf-f zW z^/s -te fe ~fo sbbffi h&e. docu/ii-mk.
     M 4.w> I'd Modi 4hese shimih.



                                           Wtl,'i ibokkn

                                           0PAMf£f,~ftiq6X).




                                            WO'e&OOVWr




                                          sivaddvivNiwiaodoiunoo
                                              Nl Q3AI303d